Exhibit 10.3

 

PERFORMANCE SHARES AWARD AGREEMENT

 

THIS AGREEMENT, made in Tulsa, Oklahoma, as of the      day of
                    , 2003, between ONEOK, Inc., (hereinafter referred to as
“Corporation”), and «FirstName» «LastName» (hereinafter referred to as
“Grantee”), a key employee of the Corporation or a division or subsidiary
thereof.

 

WHEREAS, the Corporation desires to provide the Grantee with an added incentive
to continue to contribute to the growth, performance and profitability of the
Corporation, to continue to perform services of major importance to the
Corporation, and to encourage the Grantee to own shares of stock of the
Corporation; and

 

WHEREAS, the stock granted hereunder is granted pursuant to the terms of the
Corporation’s Long-Term Incentive Plan, as amended (hereinafter referred to as
the “Plan”);

 

NOW, THEREFORE, in consideration of the mutual agreements stated hereinafter,
the Corporation and the Grantee agree that:

 

1. Performance Shares Award. The Grantee is hereby issued and granted, and the
Grantee accepts, a Performance Shares Award of «PerformanceStock» Performance
Share Units that shall entitle the Grantee to receive shares of the
Corporation’s Common Stock (hereinafter also referred to as “Performance
Shares”), all pursuant and subject to the terms, provisions, and conditions of
this Agreement (including, without limitation, the conditions, restrictions and
limitations stated in paragraph 5, below) and of the Plan, which are
incorporated herein by reference. Should there be any inconsistency between the
provisions of this Agreement and the Plan, the provisions of the Plan shall
control. The grant of such Performance Share Units to the Grantee shall be
effective in the manner and to the extent provided in this Agreement and the
Plan as to all or any part of the shares of stock subject to the grant from time
to time during the period stated herein.

 

2. Plan. This Agreement is made and entered into pursuant to the terms and
provisions of the Plan, as amended, and approved by the Shareholders of the
Corporation, which Plan specifies the authority of the Corporation, its Board of
Directors, and a committed of the Board of Directors to select key employees to
be granted stock incentives under the Plan. The Executive Compensation Committee
of the Board of Directors (hereinafter referred to as the “Committee”) is
authorized to administer the Plan with respect to this Agreement and the grant
of such Performance Shares made to the Grantee pursuant to its terms. Except
where expressly stated or clearly indicated otherwise by the terms of this
Agreement, all terms, words and phrases used herein shall have the same meaning
and effect as stated in the Plan.

 

3. Grantee’s Agreement Concerning Employment. In consideration of the
Corporation’s granting a Performance Shares Award of Performance Share Units and
entitlement to Performance Shares, as incentive compensation to Grantee pursuant
to this Agreement, the Grantee agrees to continue to contribute and perform
service in the employ of the Corporation or a division or subsidiary thereof at
the direction, will and pleasure of the Corporation and the

 

1



--------------------------------------------------------------------------------

Board of Directors. Provided, however, neither the foregoing agreement of the
Grantee in this paragraph 3, nor any other provision in this Agreement shall
confer on the Grantee any right to continue in the employ of the Corporation (or
a division or subsidiary thereof), or interfere in any way with the right of the
Corporation (or such division or subsidiary) to terminate the Grantee’s
employment at any time.

 

4. Registration of Stock; Grantee’s Representation With Respect To Purchase for
Investment. It is intended by the Corporation that the Plan and the shares of
Common Stock covered by the Performance Shares Award issued and granted to the
Grantee referred to in paragraph 1., are to be registered under the Securities
Act of 1933, as amended, prior to the date of the grant; provided, that in the
event such registration is for any reason not made effective for such shares,
the Grantee agrees, for the Grantee, and for the Grantee’s heirs and legal
representatives by inheritance or bequest, that all shares acquired pursuant to
the grant will be acquired for investment and not with a view to, or for sale or
tender in connection with the distribution of any part thereof, including any
transfer or distribution of such shares by the Grantee pursuant to the grant and
this Agreement or as otherwise allowed by the Plan.

 

5. Terms and Conditions of Award; Transfer of Stock to Grantee. The issue and
grant of the Performance Share Units to the Grantee stated in paragraph 1,
above, shall be subject to the following terms and conditions:

 

(a) The right to ownership and transfer of the Performance Share Units granted
to the Grantee shall be subject to this Agreement during the period beginning
                    , 2003, the date of the grant thereof (hereinafter referred
to as “Grant Date”) and ending on                     , 2006, (which period is
hereinafter referred to as “Performance Period”), as herein provided.

 

(b) The Grantee shall earn and become entitled to receive a percentage of the
number of Performance Share Units granted under paragraph 1, above, at the
expiration of the Performance Period as provided for in Table A and Table B,
attached hereto, based upon the Corporation’s ranking for Total Stockholder
Return in the ONEOK Peer Group listed in Table C attached hereto, all as
determined by the Committee, in its sole discretion.

 

(c) The Grantee shall be entitled to receive one Performance Share for each
Performance Share Unit earned by the Grantee pursuant to this Agreement.

 

(d) No dividends or any similar amounts shall be payable or paid with respect to
Performance Share Units, Performance Shares or this Agreement during or for the
Performance Period.

 

(e) The Grantee shall have no right to acquire shares of Common Stock of the
Corporation under this Agreement other than the Performance Shares attributable
to the Performance Share Units earned by the Grantee hereunder.

 

(f) The Performance Shares to which the Grantee became entitled shall be
transferred to the Grantee only upon the determination of the Performance Share
Units earned by

 

2



--------------------------------------------------------------------------------

the Grantee at the expiration of the Performance Period. The transfer of such
Performance Shares to the Grantee shall be made as soon as reasonably
practicable after the expiration of the Performance Period, as determined and
directed by the Committee, in its sole discretion.

 

(g) The Performance Share Units may not be sold, assigned, transferred, pledged,
encumbered or otherwise disposed of by Grantee or any other person except as
provided in this Agreement and the Plan until the expiration of the Performance
Period.

 

(h) The Grantee shall become entitled to receive Performance Share Units earned,
and shall become owner of the shares of Common Stock granted to the Grantee as
Performance Shares hereunder free and clear of all terms, conditions and
restrictions imposed by this Agreement if the Grantee’s employment by the
Corporation does not terminate during the Performance Period; provided, that the
Grantee shall become entitled to a prorated amount of Performance Share Units
and the terms and conditions imposed by this Agreement shall partially cease to
apply in events to the extent described in paragraph 6.(d), below.

 

(i) If the Grantee’s employment with the Corporation (or a division or
subsidiary thereof) terminates prior to the end of the Performance Period other
than by reason of retirement, Total Disability or death, the Grantee shall
forfeit all of the Grantee’s right, title or interest in the Performance Share
Units; and the Grantee shall forfeit such right, title and interest in the
Performance Share Units regardless of the reason for such termination of
employment. Any such termination of employment of the Grantee described in the
preceding sentence shall not be deemed to occur by reason of transfer of
employment of the Grantee by or between the Corporation and any division or
wholly owned subsidiary of the Corporation. Upon a forfeiture the Performance
Share Units forfeited shall be cancelled for all purposes.

 

(j) The Grantee shall not be entitled to vote any shares of Common Stock of the
Corporation, or otherwise have any right or interest as a Common Stock
shareholder by reason of the Performance Shares Award granted under this
Agreement during the Performance Period, and prior to the transfer of
Performance Shares to the Grantee pursuant to this Agreement.

 

6. Transferability of Performance Share Units; Termination of Employment.

 

(a) Except as provided in subparagraph (b) of this paragraph 6, below, this
Agreement, the Grantee’s rights and obligations thereunder and the Performance
Share Units granted hereunder shall not be transferable by the Grantee otherwise
than by will or the laws of descent and distribution which apply to the
Grantee’s estate.

 

(b) Notwithstanding the foregoing, the Grantee may transfer any part or all of
the Grantee’s rights in and to the Performance Share Units to members of the
Grantee’s immediate family, or to one or more trusts for the benefit of such
immediate family members, or partnerships in which such immediate family members
are the only partners if the Grantee does not receive any consideration for the
transfer. In the event of any such transfer, Performance Share Units shall
continue to be subject to the same terms and conditions otherwise applicable
hereunder and under the Plan immediately prior to its transfer, except that this
stock shall not be

 

3



--------------------------------------------------------------------------------

further transferable by the transferee inter vivos, except for transfer back to
the original Grantee. For any such transfer to be effective, the Grantee must
provide prior written notice thereof to the Committee, unless otherwise
authorized and approved by the Committee, in its sole discretion; and the
Grantee shall furnish to the Committee such information as it may request with
respect to the transferee and the terms and conditions of any such transfer. For
purposes of transfer of this grant under this subparagraph (b), “immediate
family” shall mean the Grantee’s spouse, children and grandchildren.

 

(c) Notwithstanding anything to the contrary expressed or implied herein
(including without limitation, the restrictions stated in paragraph 5 applicable
to the Performance Share Units), all rights and interest of the Grantee in the
Performance Share Units shall become invalid and wholly terminated and forfeited
upon the termination of the Grantee’s employment with the Corporation (or a
division or subsidiary), during the Performance Period other than a termination
by reason of retirement, Total Disability or death of the Grantee.

 

(d) Notwithstanding the foregoing provisions, in the event of termination of the
Grantee’s employment with the Corporation during the Performance Period by
reason of (i) the retirement of the Grantee, (ii) the Total Disability of the
Grantee, or (iii) the Grantee’s death while still employed by the Corporation
(or a division or subsidiary), then an adjusted and prorated entitlement to
Performance Share Units shall be allowed as provided in this paragraph (d). The
Grantee shall become vested in and entitled receive, in the event of any such
retirement or Total Disability, and the legatees, or personal representatives or
heirs of the Grantee shall be vested in and entitled to receive, in the event of
the Grantee’s death, a prorated award of Performance Share Units earned in the
Performance Period following such retirement, Total Disability or death. The
award shall be a prorated amount of Performance Share Units equal to the total
of Performance Share Units earned under this Agreement at the end of the
Performance Period for the Grantee, multiplied by a fraction of which the
numerator shall be the number of full months which have elapse under the
Performance Period at the time of such termination of employment by reason of
retirement, Total Disability or death, and the denominator of which shall be the
total number of months in the Performance Period. The Grantee, or personal
representatives or heirs of the Grantee, as the case may be, shall become
entitled to receive such prorated award at the expiration of the Performance
Period and following application of the performance criteria as provided in this
Agreement and determined by the Committee.

 

(e) The Grantee may designate a beneficiary to receive any rights of the Grantee
which may become vested in the event of the death of the Grantee under
procedures and in the form established by the Committee; and in the absence of
such designation of a beneficiary, any such rights shall be deemed to be
transferred to the estate of the Grantee.

 

(f) For purposes of this Agreement and the Performance Shares Award, “Total
Disability” shall mean that the Grantee is permanently and totally disabled and
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, and has established such disability to the
extent and in the manner and form as may be required under the provisions

 

4



--------------------------------------------------------------------------------

of Section 22(e) of the Internal Revenue Code of 1986, as amended (or
corresponding section of any future federal tax code), and regulations
thereunder.

 

7. Administration of Performance Shares Award. The grant of a Performance Shares
Award hereunder shall be subject to such other rules and requirements as the
Committee, in its sole discretion, may determine to be appropriate with respect
to administration of this Agreement and the terms and conditions made applicable
to the Grantee and the Performance Share Units during the Performance Period.
This Agreement and the rights and obligations of the parties thereto shall be
subject to interpretation and construction by the Committee to the same extent
and with the same effect as the Committee actions under Section 11, and other
pertinent provisions of the Plan. The Grantee shall take all actions and execute
and deliver all documents as may from time to time be requested by the Committee
in connection with such restrictions and in furtherance hereof. The Grantee
agrees to pay to the Corporation any applicable federal, state, or local income,
employment, social security, Medicare, or other withholding tax obligation
arising in connection with the grant of the Performance Shares Award to the
Grantee; and the Corporation shall have the right, without the Grantee’s prior
approval or direction, to satisfy such withholding tax by withholding all or any
part of the shares of the Performance Shares that would otherwise be transferred
and delivered to the Grantee, with any shares so withheld to be valued at the
Fair Market Value (as defined in Section 2(k) of the Plan) on the date of such
withholding. The Grantee, with the consent of the Corporation, may satisfy such
withholding tax by delivery and transfer to the Corporation of shares of Common
Stock of the Corporation previously owned by the Grantee, with any shares so
delivered and transferred to be valued at the Fair Market Value on the date of
such delivery.

 

8. Adjustment Provisions. It is understood that, prior to the expiration of the
Performance Period provided in paragraph 5.(a), certain changes in
capitalization of the Corporation may occur. It is, therefore, understood and
agreed with respect to changes in capitalization that:

 

(a) If a stock dividend is declared on the Common Stock of the Corporation,
there shall be added to the number of Performance Share Units provided for under
Section 1 of this Agreement, the number of Performance Share Units equal to the
number of shares which would have been issuable to the Grantee had the Grantee
been the fully vested and unrestricted owner of the number of Performance Share
Units then provided for under the Performance Shares Award granted, but not
theretofore received without restriction; provided, however, that the additional
Performance Share Units shall be subject to all terms and provisions of this
Agreement (including, without limitation, the restrictions stated in paragraph
5, above), and in making such adjustments, no fractional units, shares, or scrip
certificates in lieu thereof, shall be granted or issuable by the Corporation,
and the Grantee shall be entitled to only the number of full Performance Share
Units to which the Grantee may be entitled by reason of such adjustment at the
adjusted grant.

 

(b) In the event of an increase in the outstanding shares of Common Stock of the
Corporation, effectuated for the purpose of acquiring properties or securities
of another corporation or business enterprise, there shall be no increase in the
number of Performance Share

 

5



--------------------------------------------------------------------------------

Units which are the subject matter of the Performance Shares Award under this
Agreement as a result of such acquisition.

 

(c) In the event of an increase or decrease in the number of outstanding shares
of Common Stock of the Corporation through recapitalization, reclassification,
stock split-ups, consolidation of shares, changes in par value and the like, an
appropriate adjustment shall be made in the number of Performance Share Units
provided for under Section 1 of this Agreement, by increasing or decreasing the
number of Performance Share Units, as may be required to enable the Grantee to
acquire the same proportionate stockholdings as the grant of the Performance
Shares Award would originally have provided. Provided, however, that any
additional Performance Share Units shall be subject to all terms and provisions
of this Agreement (including, without limitation, the restrictions stated in
paragraph 5, above), and that in making such adjustments, no fractional shares,
or scrip certificates in lieu thereof, shall be issuable by the Corporation, and
the Grantee shall be entitled to receive only the number of full Performance
Shares to which the Grantee may be entitled by reason of such adjustment.

 

(d) Notwithstanding any provision to the contrary stated herein, to the extent
Performance Share Units are still not vested in Grantee at the time of a Change
in Control with respect to the Corporation, then pursuant to the provisions of
Section 8 of the Plan, they shall become fully vested and completely free and
clear of any conditions or restrictions stated herein at that time; provided,
that if such Change in Control occurs less than six (6) months after the date of
the grant of the Performance Shares Award hereunder to the Grantee, then
Performance Share Units shall become fully vested and completely free and clear
of any conditions or restrictions stated herein at the time of such Change in
Control only if the Grantee agrees in writing, if requested by the Corporation
in writing, to remain in the employ of the Corporation or a division or
subsidiary of the Corporation at least through the date which is six (6) months
after the date the grant was made with substantially the same title, duties,
authority, reporting relationships, and compensation as on the day immediately
preceding the Change in Control. The provisions of this subparagraph (d) shall
be applied in addition to, and shall not reduce, modify, or change any other
obligation or right of the Grantee otherwise provided for in paragraph 3, above,
concerning the Grantee’s continued employment with the Corporation or the
termination thereof. If the Performance Share Units become subject to this
subparagraph (d), they shall become fully vested in the Grantee and
nonforfeitable. The Performance Share Units are subject to the provisions of the
Plan authorizing the Corporation, or a committee of its Board of Directors, to
provide in advance or at the time of a Change in Control for cash to be paid in
actual settlement of the Performance Shares for earned Performance Share Units,
all subject to such terms and conditions as the Corporation or the Committee, in
its sole discretion, may determine and impose. For purposes of this subparagraph
(d), the term “Change in Control” shall have the same meaning as provided in the
definition of that term stated in the Plan, including any amendments thereof
which may be made from time to time in the future pursuant to the provisions of
the Plan, with any amended definition of such term to apply to all events
thereafter coming within the amended meaning.

 

9. Stock Reserved. The Corporation shall at all times during the term of this
Agreement reserve and keep available such number of shares of its Common Stock
as will be

 

6



--------------------------------------------------------------------------------

sufficient to satisfy the Performance Shares Award issued and granted to Grantee
and the requirements of this Agreement, and shall pay all original issue taxes
on the grant of the Performance Shares, and all other fees and expenses
necessarily incurred by the Corporation in connection therewith.

 

10. Rights of Shareholder. Except as otherwise provided in this Agreement, the
Grantee shall have no rights as a shareholder of the Corporation in respect of
the Performance Share Units or Performance Shares for which the Performance
Shares Award is granted; and the Grantee shall not be considered or treated as a
record owner of shares with respect to the Performance Shares until the
Performance Share Units are fully vested and no longer subject to any of the
conditions or restrictions imposed under this Agreement, and Performance Shares
are actually issued and transferred to the Grantee.

 

11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.

 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Grantee has signed
the same, in duplicate originals, as of the day and year first above written.

 

ONEOK, Inc.

Corporation

By:

 

 

--------------------------------------------------------------------------------

   

David L. Kyle

   

Chairman of the Board and

   

Chief Executive Officer

   

--------------------------------------------------------------------------------

«FirstName» «LastName»

   

Grantee

 

7



--------------------------------------------------------------------------------

Table A

Performance Share Units Criteria

2003-2006 Performance Period

 

Total Stockholder Return (TSR):vs. ONEOK Peer Group  

ONEOK TSR Ranking vs.

ONEOK Peer Group

--------------------------------------------------------------------------------

      

Percentage of

Performance Share

Units Earned

--------------------------------------------------------------------------------

  90th percentile and above        200 %

75th – 89th percentile

       150 %

50th – 74th percentile

       100 %

30th – 49th percentile

       50 % 29th percentile and below        0 %



--------------------------------------------------------------------------------

Table B

Illustration of Hypothetical 2003-2006 Performance Period

Performance Share Units Award Calculation

 

Illustration assumes 1,000 Performance Share Units Granted in February 2003

--------------------------------------------------------------------------------

Total Stockholder Return (TSR) vs. ONEOK Peer Group

 

Hypothetical 2003-2006 ONEOK TSR Ranking = 40th percentile

 

A 40th percentile TSR ranking earns 50% (from Table A)

of PSUs granted (i.e., 1,000 units) – 500 share units earned

--------------------------------------------------------------------------------

Total Performance Share Units Earned

 

TSR             500 Share Units

 

500 share units earned out of 1,000 units granted = 50.0% “earn-out” [50%

(500 shares) paid and distributed in stock]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table C

 

ONEOK PEER GROUP –2003                    

Company Name

--------------------------------------------------------------------------------

  

Sym

--------------------------------------------------------------------------------

                   

AGL Resources Inc.

   ATG                    

ATMOS Energy

   ATO                    

Energen

   EGN                    

Equitable Resources, Inc.

   EQT                    

KeySpan Energy Inc (Brooklyn Union)

   KSE                    

MDU Resources

   MDU                    

National Fuel Gas Company

   NFG                    

New Jersey Resources

   NJR                    

NICOR Inc.

   GAS                    

NiSource

   NI                    

ONEOK, Inc.

   OKE                    

Peoples Energy Corporation

   PGL                    

Piedmont Natural Gas Company

   PNY                    

Questar

   STR                    

SCANA (PSNC)

   SCG                    

SEMPRA (Pacific Enterprises & ENOVA)

   SRE                    

UGI Corporation

   UGI                    

Vecten

   VVC                    

Washington Gas Light Company

   WGL                    

Western Gas Resources

   WGR                    

Wisconsin Energy Corp

   WEC                    

21

                        